Parker Waichman LLP v Squier, Knapp & Dunn Communications, Inc. (2016 NY Slip Op 03074)





Parker Waichman LLP v Squier, Knapp & Dunn Communications, Inc.


2016 NY Slip Op 03074


Decided on April 21, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 21, 2016

Sweeny, J.P., Renwick, Saxe, Gische, Kahn, JJ.


882 650838/14

[*1]Parker Waichman LLP, Plaintiff-Appellant,
vSquier, Knapp & Dunn Communications, Inc., individually and doing business as Knickerbocker/SKD, et al., Defendants-Respondents.


Parker Waichman LLP, Port Washington (Jay L.T. Breakstone of counsel), for appellant.
Perkins Coie LLP, New York (Dennis C. Hopkins of counsel), for respondents.

Order, Supreme Court, New York County (Marcy S. Friedman, J.), entered September 4, 2014, which granted defendants' motion to dismiss the complaint, unanimously affirmed, with costs.
The complaint's boilerplate allegations that defendants disclosed confidential information, thereby causing harm, are too vague and conclusory to sustain a breach of contract cause of action (see Gordon v Dino De Laurentiis Corp., 141 AD2d 435, 436 [1st Dept 1988]). Moreover, the complaint failed to allege how the alleged breach caused any injury (id.). Dismissal of the cause of action alleging breach of fiduciary duty was also warranted since plaintiff failed to plead it with particularity, as required by CPLR 3016(b) (see Berardi v Berardi, 108 AD3d 406, 407 [1st Dept 2013], lv denied 22 NY3d 861 [2014]), and the claim was duplicative of the breach of contract claim (see Kaminsky v FSP, Inc., 5 AD3d 251, 252 [1st Dept 2004]).
The court properly denied plaintiff's request for leave to replead, as plaintiff failed to submit a proposed amended pleading accompanied by an affidavit of merit (see Fletcher v Boies, Schiller & Flexnor LLP, 75 AD3d 469, 470 [1st Dept 2010]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 21, 2016
CLERK